Case: 3:20-cv-00768-jdp Document #: 398-2 Filed: 09/18/20 Page 1 of 3




                     EXHIBIT 151
Case: 3:20-cv-00768-jdp Document #: 398-2 Filed: 09/18/20 Page 2 of 3




           Combined Denied and Suspended Data:


             Racial Makeup of Denied and Suspended
                          Petitioners
                                          Percent of
           Race                    Number Total
           Black                      119        59.80%
           White                       53        26.63%
           Hispanic                    19          9.55%
           Native American              4          2.01%

           Hawaiin/Chicano               1          0.50%


           N/A                           2          1.01%
           Asian                         1          0.50%

           Sum                         199
Case: 3:20-cv-00768-jdp Document #: 398-2 Filed: 09/18/20 Page 3 of 3




                         Current Residence
                  Municipality      Total   Percentage
                   Milwaukee            72     36.18%
                     Madison            17      8.54%
                   Green Bay            11      5.53%
                     Kenosha            11      5.53%
                      Racine              9     4.52%
                    Janesville            8     4.02%
                    La Crosse             6     3.02%
                   Sheboygan              5     2.51%
                    West Allis            4     2.01%
                    Eau Claire            3     1.51%
                    Appleton              3     1.51%
                     Wausau               3     1.51%
                  Sturgeon Bay            2     1.01%
                   Brown Deer             2     1.01%
                   Manitowoc              2     1.01%
                       N/A                2     1.01%
                     Baraboo              2     1.01%
                  Municipalities
                      with 1              37   18.59%
                      Total              199




                                   -2-
